DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1-2, 4-8 and 10-32 are allowed.

				Statement of Reasons for Allowance
3.	The following is a statement of reasons for the indication of allowable subject matter:  
Prior art fail(s) to show or reasonably suggest the claim limitation “wherein a chromic member, whose color changes depending on the status of the target, is partially provided on the external surface of the article so as to correspond to a position of the target, and wherein the information acquisition unit is disposed outside the article and acquires the color of the chromic member as one of the physical information directly based on a captured image of the chromic member provided on the external surface without going through a sensor.” in combination with all other claimed limitation of independent claims 1 and 27.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alazar Tilahun whose telephone number is (571)270-5712. The examiner can normally be reached Monday -Friday, From 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.T/Examiner, Art Unit 2424                                                                                                                                                                                                        
/ALAZAR TILAHUN/Examiner, Art Unit 2424